OFFICE ACTION
I. ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application 15/676070 (“’070 application”).  Based on a review of the instant application, the actual filing date of the instant application is August 14, 2017. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") govern this proceeding.  As such, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.   
The instant application is a continuation reissue application of U.S. Patent No. 8,118,725 (“the ‘725 Patent”). The ‘725 Patent was filed on May 26, 2011 as U.S. Application No. 13/116758 (“758 Application”). 
Based upon Applicant’s statements as set forth in the instant application and after the Examiner’s independent review of the ‘725 patent itself and its prosecution history, the Examiner finds that he cannot locate any other ongoing proceeding before the Office.  The Examiner notes the presence of litigation C.A. No. 18-1530-MN in the District Court for the District of Delaware litigation involving the ‘725 Patent.  Also based upon the Examiner’s independent review of the ‘725 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 

 The ‘725 Patent issued with claims 1-18 (“Patented Claims”). In the preliminary amendment filed with the instant application, claims 1-18 are cancelled and claims 19-23 are added. The amendment filed 2/5/2021 adds claims 24-26 and the current Examiner’s amendment deletes claim 26.  
As of the date of this Office Action, the status of the claims is:
a. Claims 1-18 are canceled.   
b. Claims 19-25 are pending (“Pending Claims”).
c. As a result of this office action, claims 19-25 are allowed below


II. AMENDMENTS
The amendments to the claims and the specification filed 2/5/2021 are entered.  

III. EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Smolinski on February 24, 2021


	Claim 26 has been cancelled.

	Claim 26 has been cancelled because it was identical to claim 22.


IV. ALLOWABLE SUBJECT MATTER
	Claims 19-25 are allowable. 
Claims 19-22 define over the art in that the magnetization direction of the magnet of Beyar is not normal to the longitudinal axis, as claimed.   No other art shows this feature or teaches a reason to modify Beyar to include it.  
Claims 23-25 define over the art of record in that none of the art has magnetically soft material partially surrounding the implant holding magnet, as claimed 
The Examinee that no double patenting rejection has been made over RE46624.  With respect to claims 19-22, the claims of the prior patent do not specify that the magnetization direction is normal to the longitudinal direction.  Further no prior art provides a reason to modify the claims of the prior invention to include this feature.  In addition, while the claims of the prior invention do recite a magnetic material surrounding the cylindrical rotatable magnet, neither the claims nor the prior art teach making the magnet from a magnetically soft material, as recited in claims 23-25.  Further no double patenting rejection has been made over RE45701 as the prior claims do not teach an elongate magnet, as the prior claims recite a magnet freely turnable in any direction.  



IX. CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992